Case: 18-12749   Date Filed: 05/29/2019   Page: 1 of 3


                                                    [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 18-12749
                    ________________________

             D.C. Docket No. 3:15-cv-01041-MMH-PDB



ZURICH AMERICAN INSURANCE COMPANY,

                                            Plaintiff - Appellee,

versus

SOUTHERN-OWNERS INSURANCE COMPANY,
a Michigan corporation,

                                            Defendant - Appellant,


CHARLES MCMILLAN,

                                            Defendant.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                           (May 29, 2019)
                Case: 18-12749      Date Filed: 05/29/2019      Page: 2 of 3


Before MARCUS and HULL, Circuit Judges, and WRIGHT, * District Judge.

PER CURIAM:

       At issue today is a dispute between two commercial insurance companies.

In an underlying state court action, Charles McMillan alleged that he fell on an

accumulation of construction debris at a Dr. Pepper bottling plant and brought

negligence claims against Dr. Pepper/Seven Up, Inc. (a commercial tenant), RT

West Point Jax LLC (the owner of the premises), Catamount Constructors, Inc. (a

general contractor), and Duval Concrete Contracting, Inc. (Catamount’s

subcontractor). McMillan’s complaint alleged negligence against both Duval and

Catamount for the accumulation of construction debris. Zurich American

Insurance Co. (“Zurich”) defended and indemnified its insured, Catamount, but it

says Southern-Owners Insurance Co. (“Southern-Owners”) was obligated to

defend and indemnify Catamount under its policy with Catamount’s subcontractor,

Duval. Duval’s policy with Southern-Owners made Catamount an additional

insured “with respect to liability arising out of ‘[Duval’s] work’ by or for

[Catamount].” But Southern-Owners refused to defend or indemnify Catamount

and Zurich now seeks equitable subrogation to recover the costs of defending

Catamount and paying a settlement with McMillan.



*
  Honorable Susan Webber Wright, United States District Judge for the Eastern District of
Arkansas, sitting by designation.
                                              2
               Case: 18-12749     Date Filed: 05/29/2019    Page: 3 of 3


      The district court entered summary judgment in favor of Zurich, concluding

that Southern-Owners had a duty both to defend and indemnify Catamount and

was thus liable to Zurich for both defense costs and the full amount of the

settlement with McMillan. Two issues have been raised on appeal. The first is

whether Southern-Owners’ duty to defend Catamount was triggered by the

allegations set forth in the McMillan complaint. That is, reading the four corners

of the complaint, did it appear that Catamount’s liability potentially “arose out of”

Duval’s work, making Catamount an additional insured on the policy? Assuming

Southern-Owners had a duty to defend Catamount, the second question is whether

Southern-Owners also was obligated to indemnify Catamount and to pay the cost

of Catamount’s settlement with McMillan.

      After thoroughly reviewing the record, and having taken oral argument, we

can discern no error in the determinations made by the district court. We,

therefore, affirm the district court’s summary judgment order entered on May 21,

2018, for the reasons set forth in the district court’s opinion.

      AFFIRMED.




                                           3